DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/22.
Applicant’s election without traverse of claims 1-5 in the reply filed on 10/13/22 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al (US2019/0322017).
 	Regarding claim 1: An insert molding sheet (Tanaka et al : decorative material 1 having positioning members 3 thereon; fig 3) to be used for insert molding, the insert molding sheet comprising: 
 	a positioning rib (Tanaka et al : positioning members 3) to be fixed to a surface of a mold facing a cavity  (Tanaka et al: fig 3 shows the positioning members being fixed to the mold surface of the mold cavity).  
 	Regarding claim 2:  The insert molding sheet of Claim 1, further comprising: a material sheet (Tanaka et al: decorative material 1 constitutes a material sheet; paras. 0028-0032).  
 	Regarding claim 3:  The insert molding sheet of Claim 2, 
 	wherein the material sheet contains at least one material selected from the group consisting of a printed film, wood, stone, cork, cloth, leather, and metal (Tanaka et al : para. 0028).  
 	Regarding claim 4:  The insert molding sheet of Claim 1, further comprising: a functional layer, wherein the functional layer has at least one function selected from the group consisting of antireflection, high reflection, light scattering, water repellency, hydrophilicity, sterilization, antibacterial, a high hardness function, and an image display function (Tanaka et al : para. 0028 teaches the front surface of the decorative material being colored by printing thus constituting an image display function)


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isoda et al (US20140043771).
 	Regarding claim 1: An insert molding sheet (Isoda et al : together sheet 100, touch sensor 300, and holder 500; figs 2 and 7) to be used for insert molding, the insert molding sheet comprising: 
 	a positioning rib (Isoda et al : holder 500) to be fixed to a surface of a mold facing a cavity  (Isoda et al :figs 2 and 7 shows the holder being fixed to the mold surface of the mold cavity by the opposing mold half).  
 	Regarding claim 2:  The insert molding sheet of Claim 1, further comprising: a material sheet (Isoda et al : sheet 100 constitutes a material sheet; paras. 0045).  
 	Regarding claim 3:  The insert molding sheet of Claim 2, 
 	wherein the material sheet contains at least one material selected from the group consisting of a printed film, wood, stone, cork, cloth, leather, and metal (Isoda et al : para. 0045 teaches the sheet has printed regions).  
 	Regarding claim 4:  The insert molding sheet of Claim 1, further comprising: a functional layer, wherein the functional layer has at least one function selected from the group consisting of antireflection, high reflection, light scattering, water repellency, hydrophilicity, sterilization, antibacterial, a high hardness function, and an image display function (Isoda et al : paras. 0044 and 0047-0054 teaches the sheet being optically transparent so it can be used in conjunction with touch sensor 300 thus constituting an image display function)
 	Regarding claim 5:  The insert molding sheet of Claim 1, wherein at least one selected from the group consisting of a sensor, an electric circuit, and an electronic component is disposed on one surface of the insert molding sheet (Isoda et al : touch sensor 300 is attached to a surface of the sheet; paras. 0047-0054; figs 2 and 7).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20140009363 and JP2015-199321 teach films having positioning elements.  NPL “Locator to Position and Retain Part in Injection molding tool” teaches an insert molding film having locators in order to retain the film within an injection mold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744